Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the foreign patent document on the IDS, JP 62-119591, hereinafter “JP ‘591”.
In regard to claims 1, JP ‘591 discloses a corrugated pipe connection device comprising: 
a corrugated pipe (Fig. 2, 15) comprising a groove and a ridge (Fig. 2, grooves and ridges defined by the corrugated pipe 15) 5that are successively and alternately formed (Fig. 2); 
a nut (Fig. 2, 12) into which one side portion of the corrugated pipe is inserted (Fig. 2); 
a clamping ring (Fig. 2, 13) being formed in a ring shape cut at one side thereof (Fig. 5, shows a cross-section of 13 which has at least one cut that divides the ring shape of 13), and comprising an inner portion formed convexly in a radially inward direction of the corrugate pipe to be inserted into the groove of the 10corrugated pipe (Fig. 2, 13c is convexly formed and extends radially inward in the direction of the corrugated pipe) and an outer portion protruded in a radially outward direction from the inner portion (Fig. 2, 13c comprises a rectangular outer portion towards the radially outer edge at 17c similar to the applicant’s invention such that the outer portion defines a radially outer portion and integrally connected to the inner portion that defines a radially inner portion), 
wherein the outer portion comprises an outer circumferential surface (Fig. 2, portion of 13 abutting at 17c is an outer circumferential surface of the outer portion) and 
a socket (Fig. 2, 11’) having a screw-thread thereon onto which the nut is screwed (Fig. 2), 
wherein the socket is formed on a front surface thereof with an outer protrusion (Fig. 2, at 17b is an outer axial protrusion) having no screw-thread thereon (Fig. 2, the protrusion at 17b adjacent the threads does not have any threads), 
wherein one side surface of the clamping ring is Isbrought into contact with a tip end of the outer protrusion when the nut and the socket are primarily screwed to each other (Fig. 3, 13 is in contact with 17 at a tip end at 17) without inserting the one side portion of the corrugated pipe into the nut and the socket (See note below), and 
wherein, when the nut and the socket are secondarily screwed to each other after inserting the one side portion of the corrugated pipe into the nut and the socket primarily screwed to each other, the outer protrusion is inserted 20into a gap between an inner circumferential surface of the nut and the outer circumferential surface of the clamping ring (Fig. 2, 17 is inserted between 12 and the outer circumferential surface of 13 and the corrugated pipe is inserted), the clamping ring is pressed radially inwards so that the inner portion of the clamping ring is inserted into the groove of the corrugated pipe (Fig. 2, 13 is pressed radially inwards by 12 at the slope at 13b and 13c is inserted into the groove of 15), and a distal end 25of the corrugated pipe is pressed between the front surface of the socket and the clamping ring (Fig. 2, at 15b).  
JP ‘591 does not expressly disclose the “without inserting the one side portion of the corrugated pipe into the nut and the socket”, however, even though product-by-In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “without inserting the one side portion of the corrugated pipe into the nut and the socket” does not impart a physical limitation which differentiates over the prior art, therefore the corrugated pipe of JP ‘591 is considered as reading on the limitation "without inserting the one side portion of the corrugated pipe into the nut and the socket ". Additionally, it is noted that claim 1 lines 14-19 that recite “wherein one side surface of the clamping ring…the corrugated pipe is pressed between the front surface of the socket and the clamping ring.” appears to recite steps to assemble the connection, however, as mentioned above, determination of patentability is based on the product itself and not the method of production. 
In regard to claim 2, JP ‘591 discloses the device according to claim 1, wherein the inner circumferential surface of the nut is formed with a first 5seat portion (Fig. 2, seat at 12b defined by the axial surface abutting 13b) on which the clamping ring is seated when the nut and the socket are secondarily screwed to each other (Fig. 2, 13b is seated against the axial surface of 12a).  
In regard to claim 3, JP ‘591 discloses the device according to claim 2, wherein the inner circumferential surface of the nut is formed with a slope (Fig. 2, slope at 13b) 10between a region thereof to be screwed to the socket and the first seat portion so that 
In regard to claim 4, JP ‘591 discloses the device according to claim 3, wherein the slope 15is composed of first and second slopes spaced apart from each other in a longitudinal direction of the nut (Fig. 2, slope at 13b of 12 can be interpreted as two slopes, a first slope that contacts 13b and a second slop that does not contact 13b that is longitudinally spaced apart from the first slope).  
In regard to claim 6, JP ‘591 discloses the device according to claim 2, wherein the first seat portion is formed with a stepped portion that protrudes radially inwards to press the clamping ring 25towards socket (Fig. 2, innermost radial surface of 12a can be interpreted as a stepped portion that protrudes radially inwards in order to have enough radial length to abut 13 and press 13 towards 11’).  
In regard to claims 8, JP ‘591 discloses the device according to claim 1, wherein the front surface of the socket is formed with an inner protrusion (Fig. 2, 18a) so that the inner protrusion is spaced radially inwards 10apart from the outer protrusion (Fig. 2, 18a is radially spaced from 17), and 
wherein a groove (Fig. 2, at 18b) is formed between the inner protrusion and the outer protrusion (Fig. 2, groove at 18b is between 18a and 17).  
In regard to claim 9, JP ‘591 discloses the device according to claim 8, wherein the inner protrusion is formed so as to face the one side surface of the 15clamping ring for pressing the distal end of the corrugated pipe towards the clamping ring (Fig. 2, 18a is formed facing the side surface of 13).  
In regard to claim 10, JP ‘591 discloses the device according to claim 9, wherein the clamping ring comprises a rectangular outer portion (Fig. 2, 13c comprises a rectangular outer portion towards the radially outer edge) 20comprising opposite side surfaces (Fig. 2, 13c has opposite parallel side surfaces) and the outer circumferential surface (Fig. 2, at the radially outer edge of 13 that abuts 17c is an outer circumferential surface), and the inner portion (Fig. 2, 13c at the radially innermost portion has a curved portion) formed a radial inner side of the outer portion (Fig. 2, at 13c, the curved portion is radially an inner side of the indicated outer portion) and comprising a center portion formed as a curved portion so as to be convex inwards (Fig. 2, at 13c is a convex curved portion having a center the protrudes inwardly), and  25
wherein the inner protrusion is formed so as to face the inner portion of the clamping ring (Fig. 2, 18a faces 13c).  
In regard to claim 11, JP ‘591 discloses the device according to claim 10, wherein the inner protrusion comprises an angled upper edge (Fig. 3, 18a has an angled upper edge where 14 contacts), and the 5edge presses the distal end of the corrugated pipe in linear contact with the distal end of the corrugated pipe (Fig. 2, indicated upper edge contacts the corrugated pipe).  
In regard to claim 12, JP ‘591 discloses the device according to claim 8, wherein the inner protrusion protrudes radially inwards from an inner 10circumferential surface of the socket (Fig. 3, 18a protrudes radially inwards from 11 and is the innermost protrusion of 11) so as to be rounded at an obtuse angle (Fig. 3, obtuse angle defined by the chamfer at 18a), so that a thick reinforcement portion is formed at a connection region between the inner protrusion and the inner circumferential surface of the socket .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘591 (JP 62-119591) in view of Baumann et al. (US 2002/0079702 hereinafter “Baumann”).
JP ‘591 discloses the device according to claim 6, but does not expressly disclose the stepped portion longitudinally extends so as to come into contact at an inner circumferential surface thereof with 5at least two ridges of the corrugated pipe.
 In the related field of corrugated couplings, Baumann shows a stepped portion of a nut in contact with at least two ridges of a corrugated pipe (Figs. 1 and 3-4).
It would have been obvious to one having ordinary skill in the art to have modified the nut of JP ‘591 to include a thicker stepped portion contacting at least two ridges in order to have the advantage of a bigger and stronger nut and to prevent unwanted bending or vibrations as shown by Baumann in Figs. 1 and 3-4.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘591 (JP 62-119591) in view of Oh (US 2012/0256412A1).
In regard to claims 17 and 19-20, JP ‘591 discloses the device according to claim 1, wherein the 10socket comprises a fastening portion (Fig. 2, threads of 17) configured to be screwed to the nut (Fig. 2) and an exposed portion (Fig. 2, at 11’) extending from the fastening portion in a direction opposite the clamping ring (Fig. 2);
a connection portion (Fig. 1, portion adjacent to 11’ and opposite of 17) extending from one side of the exposed portion in a direction opposite the fastening portion so as to be connected to a 25predetermined joint (Fig. 1, indicated connection portion at least have threading that can be connected to another joint).
JP ‘591 does not expressly disclose an inner circumferential surface of the exposed portion is recessed radially further outwards than an 15inner circumferential surface of the fastening portion defined by a ring-shaped space.  
In the related field of corrugated pipe joints, Oh teaches a nut (Fig. 7a, 10) with a ring-shaped recess (Fig. 7a, recess near 11) at an inner circumferential surface of the nut between a fastening portion and a connection portion (Fig. 7a, fastening portion at 12 and connection portion at 12b) and the recess extends radially further than the inner circumferential surface of the fastening portion and connection portion (Fig. 7a). 
It would have been obvious to one having ordinary skill in the art to have modified the nut of JP ‘591 to include a recess between the fastening portion and connection portion in order to have the advantage of using a tool to insert into a nut to 
In regard to claim 18, JP ‘591 and Oh discloses the device according to claim 17, but does not expressly disclose the exposed portion has a smallest thickness equal to or less than a thickness of the fastening portion.  
While JP ‘591 in view of Oh do not expressly disclose the exposed portion has a smallest thickness equal to or less than a thickness of the fastening portion; the thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified JP ‘591 in view of Oh to have the smallest thickness equal to or less than a thickness of the fastening portion, as the thickness may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a thick section to provide increase strength or a thin section to provide a lighter product or reduced material waste. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘591 (JP 62-119591) in view of Williams et al. (US 9,562,635 hereinafter “Williams”).
In regard to claim 21, JP ‘591 discloses a corrugated pipe connection device comprising:

a nut (Fig. 2, 12) into which one side portion of the corrugated pipe is inserted (Fig. 2); 
a clamping ring (Fig. 2, 13) being formed in a ring shape cut at one side thereof (Fig. 5, shows a cross-section of 13 which has at least one cut that divides the ring shape of 13), and comprising an inner portion configured to be inserted into the groove of the 10corrugated pipe (Fig. 2, 13c is an inner portion that is inserted into the groove of the corrugated pipe) and an outer portion protruded in a radially outward direction from the inner portion (Fig. 2, 13c comprises a rectangular outer portion towards the radially outer edge at 17c similar to the applicant’s invention such that the outer portion defines a radially outer portion and integrally connected to the inner portion that defines a radially inner portion), 
wherein the outer portion includes an outer circumferential surface (Fig. 2, portion of 13 abutting at 17c is an outer circumferential surface of the outer portion); and 
a socket (Fig. 2, 11’) having a screw-thread thereon onto which the nut is screwed (Fig. 2), 
wherein the socket is formed on a front surface thereof with an outer protrusion that protrudes towards the clamping ring (Fig. 2, at 17b is an outer axial protrusion) to be inserted between an inner circumferential surface of the nut and the outer circumferential surface of the clamping ring (Fig. 2, 17b is radially between the nut and the clamping ring), and

	JP ‘591 does not expressly disclose the outer protrusion is brought into close contact with the inner circumferential surface of the nut and the outer circumferential surface of the clamping ring.
	In the related field of pipe couplings utilizing a nut connection, Williams teaches a protrusion of a socket (Fig. 14, protrusion at 120 and 124) contacts an inner circumferential surface of a nut (Fig. 14, nut 112 and surface at 118) and an outer circumferential surface of a ring (Fig. 14, contact at 126 with 132). 
	It would have been obvious to one having ordinary skill in the art to have modified the outer protrusion of JP ‘591 to contact the inner circumferential surface of the nut and an outer circumferential surface of the clamping ring in order to have the advantage of a pull-up to torque functionality in combination of forming a seal against the body of the nut and ease of disassembly as taught by Williams in 3:40-50 and 14:22-60.
In regard to claim 22, JP ‘591 and Williams discloses the device according to claim 21, and JP ‘591 further discloses the front surface of the socket is formed with an inner protrusion (Fig. 2, 18a) so that the inner protrusion is spaced radially inwards 10apart from the outer protrusion (Fig. 2, 18a is radially spaced from 17), and 
wherein a groove (Fig. 2, at 18b) is formed between the inner protrusion and the outer protrusion (Fig. 2, groove at 18b is between 18a and 17).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Changes to the Abstract filed on 2/03/2021 is accepted. 

Applicant's arguments filed 2/03/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that JP ‘591 does not disclose “a ring shape cut at one side”, “an inner portion formed convexly in a radially inward direction”, “an outer portion protruded in a radially outward direction from the inner portion”, and “the outer portion includes an outer circumferential surface and both side surfaces” as required by claim 1, however, JP ‘591 does disclose the features of claim 1. In regard to the requirement of a “cut at one side”, JP ‘591 discloses at least two cuts that form the clamping ring 13 as shown in Fig. 5. In regard to the requirement of “an inner portion formed convexly in a radially inward direction, 13c of JP ‘591 is formed convexly such that it is round and complements the groove of the corrugated pipe and better shown in Fig. 4. In regard to the requirement of “an outer portion protrudes in a radially outward direction” and “the outer portion includes an outer circumferential surface and both side surfaces”, the outer portion of 13 that extends opposite of 13c of JP ‘591 can be interpreted as an outer portion that protrudes radially outward such that it extends from . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679